Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the special master, Jonathan C. Peters, who recommends that Respondent Carol Chandler (State Bar No. 120525) be suspended for a period of 18 months for her violations of Rules 1.3, 1.4,1.16 (d), and 3.2 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). A violation of Rule 1.3 may be punished by disbarment, and the maximum punishment for the remainder of the rules is a public reprimand.
The State Bar filed a Formal Complaint against Chandler and served her by publication in accordance with Bar Rule 4-203.1 (b) (3) (ii). Chandler failed to answer the complaint, and the special master thus found her in default. Accordingly, the facts alleged and violations charged in the complaint are deemed admitted, see Bar Rule 4-212 (a).
As deemed admitted, the facts show that a client hired Chandler to represent him in an immigration matter, and he paid Chandler $1,710. Chandler did not return the client’s calls or otherwise communicate with him. Chandler did not file the documents as she agreed to do and has not returned the fee paid by the client. In aggravation of discipline the special master noted that Chandler currently is under suspension in Pennsylvania1 and cited three recent cases in which the Court imposed an 18-month suspension on lawyers who abandoned their clients and defaulted in disciplinary matters, see In the Matter of Jones, 289 Ga. 835 (716 SE2d 222) (2011); In the Matter of Anthony, 289 Ga. 834 (716 SE2d 221) (2011); In the Matter of McFall, 289 Ga. 829 (716 SE2d 221) (2011).
Having reviewed the record, we conclude that the appropriate sanction in this matter is an 18-month suspension. Accordingly, we hereby order that Chandler be suspended from the practice of law in the State of Georgia for a period of 18 months, effective as of the date of this opinion, with her reinstatement contingent upon giving a full refund of $ 1,710 to her client and until further order of this Court. She is reminded of her duties under Bar Rule 4-219 (c).

Eighteen-month suspension.


All the Justices concur.

*556Decided March 4, 2013.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.

 On October 18, 2012, after obtaining a certified copy of the court order suspending Chandler in Pennsylvania, the State Bar of Georgia initiated a reciprocal disciplinary proceeding which is currently pending before the Review Panel. Our ruling in the disciplinary matter at hand does not foreclose future consideration of action taken by the Review Panel in connection with that reciprocal disciplinary proceeding.